       Case 2:18-cv-00712-DB-DBP Document 17 Filed 12/17/18 Page 1 of 3




VINCENT J. VELARDO (13610)
GREG SODERBERG (14016)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, Utah 84111
Phone: 801-410-4982
velardo@litchfieldcavo.com
soderberg@litchfieldcavo.com

Attorneys for Defendant The Tor Project, aka The
Onion Router


                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,          STIPULATED MOTION TO EXTEND
 deceased,                                     TIME TO FILE REPLY MEMORANDUM
                                               IN SUPPORT OF MOTION TO DISMISS

           Plaintiffs,
 v.                                                Civil Case No: 2:18-cv-00712-DB-DBP

 The ESTATE of ALEXANDRE CAZES,                          Honorable Dee Benson
 deceased, a citizen of Canada, formerly               Magistrate Judge Dustin Pead
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit
 corporation; CHINA POSTAL EXPRESS &
 LOGISTICS COMPANY aka CHINA POST
 aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,

        Defendants.
       Case 2:18-cv-00712-DB-DBP Document 17 Filed 12/17/18 Page 2 of 3




       Defendant The Tor Project aka The Onion Router (“Tor Project”), by and through

counsel of record, hereby moves this Court for an order extending the deadline to file Tor

Project’s Reply Memorandum in Support of Motion to Dismiss from December 19, 2018 to

January 4, 2019.


       Counsel for Plaintiffs James and Deborah Seaver (“Plaintiffs”) has been contacted and

stipulates to the motion made herein.


       In accordance with DUCivR 7-1(2), a proposed order granting this motion has been

attached here as an exhibit and will be submitted in an editable format to chambers by email.


       Dated this 17th day of December, 2018.

                                             LITCHFIELD CAVO, LLP


                                             /s/ Greg Soderberg
                                             VINCENT J. VELARDO
                                             GREG SODERBERG
                                             Attorneys for Defendant The Tor Project, aka The
                                             Onion Router

                                             JONES WALDO HOLBROOK &
                                             McDONOUGH PC

                                             Signed electronically with permission

                                             /s/ Michael Judd
                                             MICHAEL JUDD
                                             Attorney for Plaintiffs James and Deborah Seaver




                                                2
       Case 2:18-cv-00712-DB-DBP Document 17 Filed 12/17/18 Page 3 of 3




                                     CERTIFICATE OF SERVICE

               I hereby certify that a true and correct copy of the foregoing STIPULATED

MOTION TO EXTEND TIME TO FILE REPLY MEMORANDUM IN SUPPORT OF

MOTION TO DISMISS, in Case No. 2:18-cv-00712-DB-DBP in the United States District

Court, District of Utah, Central Division, was filed via CM/ECF, on the 17th day of December,

2018, giving electronic notice of such filing to the following:


                                       Jeffrey D. Gooch
                                       J. Angus Edwards
                        JONES WALDO HOLBROOK & MCDONOUGH, P.C.
                               170 South Main Street, Suite 1500
                                  Salt Lake City, Utah 84101
                                   jgooch@joneswaldo.com
                                  aedwards@joneswaldo.com

                                                             /s/ Adrianna E. Hebard
                                                             ADRIANNA E. HEBARD




                                                 3
